Name: Commission Regulation (EEC) No 13/84 of 4 January 1984 supplementing Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  Europe;  economic policy
 Date Published: nan

 5. 1 . 84 Official Journal of the European Communities No L 3/ 11 COMMISSION REGULATION (EEC) No 13/84 of 4 January 1984 supplementing Regulation (EEC) No 1859/82 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas Annex I to Commission Regulation (EEC) No 1859/82 of 12 July 1982 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings (3) does not lay down the number of returning holdings in Italy by division for the accounting year 1983 ; whereas the said Annex should now be supplemented accordingly ; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collec ­ tion of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community ('), as last amended by Council Regulation (EEC) No 2143/81 (2), and in particular Articles 4 (4) 5 (5) and 6 (2) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Community Committee on the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 1859/82, the table relative to Italy is hereby supple ­ mented as follows : Reference No Name of division Number of returning holdings  accounting year 1983 ITALY 221 Valle d'Aosta 222 Piemonte 230 Lombardia 241 Trentino 242 Alto Adige 243 Veneto 244 Friuli-Venezia Giulia 250 Liguria 260 Emilia-Romagna 270 Toscana 281 Marche 282 Umbria 291 Lazio 292 Abruzzo 301 Molise 302 Campania 303 Calabria 311 Puglia 312 Basilicata 320 Sicilia 330 Sardegna 206 752 2 641 285 415 851 428 403 1 542 907 502 642 620 269 237 422 471 599 394 698 716 Total : Italy 14 000 (') OJ No 109, 23. 6. 1965, p. 1859/65. (2) OJ No L 210, 30 . 7. 1981 , p . 1 . (3) OJ No L 205, 13 . 7. 1982, p. 5. No L 3/ 12 Official Journal of the European Communities 5. 1 . 84 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply as from the accounting year 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 January 1984. For the Commission Poul DALSAGER Member of the Commission